Appeal from a judgment of the Erie County Court (Sheila A. DiTullio, J.), rendered August 25, 2011. The judgment convicted defendant, upon his plea of guilty, of course of sexual conduct against a child in the second degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of course of sexual conduct against a child in the second degree (Penal Law § 130.80 [1] [a]). Contrary to defendant’s contention, the record establishes that he knowingly, voluntarily and intelligently waived the right to appeal (see generally People v Lopez, 6 NY3d 248, 256 [2006]). That valid waiver encompasses defendant’s contention that *1479County Court erred in refusing to suppress his statements to the police (see People v Mack, 96 AD3d 1689, 1689 [2012], lv denied 19 NY3d 1027 [2012]; People v Aguayo, 37 AD3d 1081, 1081 [2007], lv denied 8 NY3d 981 [2007]), as well as his challenge to the severity of the sentence (see Lopez, 6 NY3d at 255; People v Lococo, 92 NY2d 825, 827 [1998]). Present — Smith, J.P., Fahey, Carni, Valentino and Whalen, JJ.